Broyles, P. J.,
specially concurring. It is with some reluctance that I concur in the judgment reversing the judgment of the lower court in this case. I heartily agree with Mr. Justice Cobb’s language in Thomas v. State, 125 Ga. 286 (54 S. E. 182), that "those who enter dwelling-houses and steal therefrom will not he permitted to raise hice and delicate questions as to the title of the article stolen.” If the accusation in this case had simply charged that the stolen property belonged to Gilmore Thomas, this allegation would have been sustained by proof that the property belonged jointly to him and other persons, and was in his actual possession or control when stolen (Waters v. State, 15 Ga. App. 342 (83 S. E. 200), and authorities there cited), or that it belonged exclusively to other persons if he had actual lawful possession of *122it when, the larceny occurred. Wimbish v. State, 89 Ga. 294 (15 S. E. 335); Bradley v. State, 3 Ga. App. 633 (58 S. E. 1064). However, the accusation having charged that the stolen property belonged to “Gilmore Thomas, Lee Boyer, and Murray Harper, in the possession of Gilmore Thomas,” and the proof showing that although the property was in the possession of Gilmore Thomas it belonged.to Gilmore Thomas, Albert Boyer, and Harry Harper, I am forced to admit that, under the common law (which in this particular has not been changed by any statute of this State), this variance is fatal, and that the conviction of the defendant is contrary to the law and the evidence.